                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                   AT ASHLAND

CIVIL ACTION NO. 18-1-DLB-EBA

LEWIS BUSTETTER                                                                    PLAINTIFF


v.                       MEMORANDUM OPINION AND ORDER


STANDARD INSURANCE COMPANY                                                      DEFENDANT

                                ** ** ** ** ** ** ** **

       Plaintiff Lewis Bustetter alleges that Defendant Standard Insurance Company

(“Standard”) has wrongfully deprived him of benefits under a long-term disability (“LTD”)

and life-insurance policy issued to him as an employee of Ceva Logistics U.S., Inc.

(“CEVA”). Defendant Standard has filed a Motion for Judgment on the Administrative

Record (Doc. # 46) and Plaintiff has filed a Motion for Summary Judgment. (Doc. # 47).

Both Motions having been fully briefed (Docs. # 48, 49, 50, and 51), they are now ripe for

the Court’s review. For the reasons set forth below, Plaintiff’s Motion is granted in part

and Defendant’s Motion is denied.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff Bustetter worked as a tank-truck driver for CEVA. As a benefit of his

employment with CEVA, he obtained disability coverage under a Group LTD Policy

(#647503-D). (AR1 611). An employee’s eligibility for benefits under the Group LTD

Policy is dependent upon the length of time the employee is injured. (AR 30–31). For



1     “AR” refers to the Administrative Record, which was filed with the Court on March 15, 2018
and supplemented on April 9, 2019. (Docs. # 24 and 42).


                                               1
the first 24 months, known as the “Own Occupation Period,” an employee may qualify for

benefits if he is disabled from his “Own Occupation.” (AR 30). In order to receive benefits

for a period longer than 24 months, an employee must demonstrate that he is “Disabled

from all occupations.” (AR 31). Under the Group LTD Policy, a claimant is “Disabled

from all occupations if, as a result of Physical Disease, Injury, Pregnancy or Mental

Disorder, [he is] unable to perform with reasonable continuity the Material Duties of Any

Occupation. Id.

       In 2013, Standard added an amendment to the LTD Policy titled “Disabilities

Subject to Limited Pay Periods.” (AR 9–10). The effect of the amendment was to cap

coverage at 24 months for certain “Other Limited Conditions,” including chronic pain

conditions, carpal tunnel, arthritis, and “diseases or disorders of the cervical thoracic, or

lumbosacral back and its surrounding soft tissue.” (AR 9). “Other Limited Conditions”

expressly do not include “radiculopathies that are documented by electromyogram,”

myelopathies, and myelitis. Id.

       Thus, to continue collecting LTD benefits at the end of the 24-month period, a

claimant must show that he is (1) “Disabled from all occupations” and (2) that he does not

suffer from an “Other Limited Condition.”

       Mr. Bustetter was also insured under a Group Life Policy (# 647503-A). (AR 611,

730). Pursuant to the Group Life Policy, an insured who could demonstrate that he was

“Totally Disabled” would be eligible for life insurance with waiver of premium (“LWOP”).

(AR 805). “Totally Disabled” is defined in the Group Life Policy as someone who “as a

result of Sickness, accidental Injury, or Pregnancy,” is “unable to perform with reasonable

continuity the material duties of any gainful occupation for which [he or she is] reasonably




                                             2
fitted by education, training and experience.” (AR 783). Notably, the provision which

caps benefits at 24 months for disabilities “caused or contributed to” by “Other Limited

Conditions” is not present in the Group Life Policy. See generally (AR 755–86).

       In October 2014, Bustetter ceased working for CEVA due to an injury suffered one

year earlier that caused chronic left knee pain. (AR 587, 612, 1195). Bustetter applied

for and received short-term disability benefits pursuant to the Family Medical Leave Act.

(AR 66, 1189). Before he could return to work, however, CEVA laid off Bustetter effective

February 1, 2015. (AR 573, 593–94). In March 2015, Bustetter’s orthopedic surgeon,

Dr. Michael Grefer, diagnosed Bustetter with a “neck strain/sprain, left shoulder pain,

cervicalgia, and spinal stenosis” and found that he was “unable to drive.” (AR 298–99).

Bustetter’s short-term disability benefits expired on April 7, 2015. (AR 64).

       On May 27, 2015, Standard approved Bustetter’s claim for LTD benefits under the

“Own Occupation” definition of disability, retroactive to January 7, 2015. (AR 375).

Standard determined that due to Plaintiff’s neck sprain, left shoulder pain, cervicalgia,

spinal stenosis, SLAP lesion, shoulder tendinosis, and impending back surgery, he was

unable to sit, stand, or walk for prolonged periods of time. (AR 455). Thus, Standard

concluded that Bustetter was “reasonably precluded from performing the Material duties

of his Own Occupation as a Tank Truck Driver.” Id. Standard contemporaneously

approved Bustetter for continued life-insurance coverage up to $100,000 with waiver of

premium payments. (AR 453, 455, 507–08, 728–29, 1409–11).

       On June 18, 2015, Standard informed Bustetter that it was investigating whether

his conditions fell in the category of “Other Limited Conditions.” (AR 366). If so, the

“Disabilities Subject to Limited Pay Periods” limitation would apply and his LTD benefits




                                             3
would be discontinued on January 7, 2017, 24 months after coverage began. (AR 366).

Standard consulted Dr. Joseph Mandiberg, who wrote in a report on September 10, 2015

that Bustetter’s left knee, shoulder, neck, and spine conditions constituted “Other Limited

Conditions” subject to the 24-month cap in the Group LTD Policy. (AR 212–13). In July

2016, however, Bustetter was diagnosed with myelitis of the cervical spine, a condition

expressly excepted from the list of “Other Limited Conditions” in the Group LTD Policy.

(AR 9, 138, 152). Standard confirmed with Bustetter on November 14, 2016 that his

diagnosis of myelitis meant that his LTD coverage would not be limited by the two-year

cap for “Other Limited Conditions” in the “Disabilities Subject to Limited Pay Periods”

limitation. (AR 472). Nevertheless, Standard informed Bustetter that in order to continue

to receive LTD benefits past January 7, 2017, he would have to demonstrate that he was

unable to perform “Any Occupation.” (AR 472).

       In support of his claim that he was unable to perform “Any Occupation,” Bustetter

submitted records and information from his treating physicians. Dr. Douglas Deitch

reported on March 27, 2015 that Bustetter should “avoid repetitive bending [of the] neck

and lumbar” due to his “lumbar radiculopathies, lumbar herniated disc, neck pain, and

cervical stenosis.”   (AR 1060).    An MRI from March 31, 2016 revealed a “slight

enlargement of the cord lesion,” which “suggest[ed] an inflammatory etiology such as viral

myelitis or systemic autoimmune disease.” (AR 151). Another of Bustetter’s treating

physicians, Dr. Paul Moots, noted on April 1, 2016 that Bustetter’s gait was “stiff and was

slightly wide base.” (AR 150). In reviewing the MRI of Bustetter’s spine, Dr. Moots

diagnosed Bustetter with “[c]ervical neuropathy related to intrinsic spinal cord lesions at




                                            4
C7” and noted that “[m]yelitis is favored given the partial resolution of the MRI findings.”

(AR 138).

       Bustetter provided Standard with a list of medical providers and pharmacies, (AR

159–64), and identified the following medical conditions and treatments:

       (1) “Myelitis/tumor of the spinal cord; unknown at this time”;

       (2) “Gastritis/ulcers of the stomach; Nexium 40 mg/day”;

       (3) “Hypertension; 320 mg Diovan/day and 10 mg Norvasc/day”;

       (4) “Sleep apnea; CPAP @ 10 cm”;

       (5) “Asthma; 500 mg Advair or Symbicort and Albuterol 90 mg.”

(AR 154).

       Finally, Bustetter filled out Standard’s “Activities and Capabilities Questionnaire”

on April 25, 2016. (AR 154). On the Questionnaire, he reported difficulty completing

everyday tasks, stating that he is “unable to clean heavily and regularly due to pain,

paresthesia, [and] neurological problems.” (AR 155). He did, however, report being able

to take out the trash, prepare his own meals, do laundry, vacuum, load the dishwasher,

make his bed, and shop on his own with the assistance of a motorized shopping cart.

(AR 155). Bustetter also reported that he visits with friends and relatives and that he is

able to drive, but that his travel “has been drastically reduced.” (AR 156–57).

       Standard did not conduct an independent examination of Bustetter, although it was

entitled to do so under the terms of the Group LTD and Group Life Plans. (AR 42, 809).

It did, however, consult three board-certified physicians—Dr. Deborah Syna, Dr. John

Hart, and Dr. Joseph Mandiberg—to conduct reviews of Bustetter’s medical file. (AR 71–

76, 115–19, 210–14, and 165–68). In his November 2016 report, Dr. Hart opined that




                                             5
Bustetter’s myelitis “is documented to be improving” and that his “strength and sensation

on neurological examination regarding the upper extremities and cervical spine were

essentially normal on multiple examinations at Vanderbilt [University Hospital].” (AR 119).

Based on this medical evidence, Dr. Hart concluded that Bustetter had the functional

capacity for light-level work. (AR 118). Dr. Mandiberg reached a similar conclusion. (AR

167).

        In addition, to determine Bustetter’s vocational abilities in light of his myelitis,

Standard consulted Certified Rehabilitation Counselor Brian Petersen to conduct a

Transferable Skills Assessment (“TSA”). (AR 619–38). In his report, Petersen observed

that Bustetter has an Associate in Arts degree from Ashland Community College and an

employment history as a truck driver. (AR 642). He also noted that Bustetter has fifteen

years of customer-service experience and brief experience in telephone account

collections. (AR 642–43). From this work history, Petersen determined that Bustetter

could engage in sedentary occupations within his skillset that would meet the wage

requirements under the Group LTD Policy. (AR 625). These occupations included motor-

vehicle dispatcher, collection clerk, and order clerk. Id.

        Based on Petersen’s determination, Standard notified Bustetter on December 15,

2016 that he did not satisfy the Group LTD Policy’s “Any Occupation” definition of

disability, and therefore did not qualify for continued LTD benefits past January 7, 2017.

(AR 332–35). Likewise, because Bustetter was not “Totally Disabled” as defined by the

Group Life Policy, he would no longer be eligible for life insurance without payment of

premiums.     (AR 334–37).     In its denial letter, Standard explained that Bustetter’s

osteoarthritis, tendinosis, and low back pain were considered “Other Limited Conditions”




                                              6
subject to the 24-month benefit cap. (AR 335). Because the 24-month benefit cap

extended to disabilities that are “caused by or contributed to” by “Other Limited

Conditions,” Standard did not consider these conditions in determining whether Bustetter

was “Disabled from all occupations.” Id.

       On May 4, 2017, Bustetter filed an administrative appeal of Standard’s claim

determination. (AR 85). As part of his appeal, Bustetter provided Standard with a

Functional Capacity Evaluation (“FCE”) conducted by physical therapist Karen Scholl on

January 16, 2017, two months after Standard’s initial decision to deny Plaintiff’s LTD

benefits. (AR 110–12). The FCE stated that Plaintiff was suffering from hypertension,

osteoarthritis, ulcers, asthma, and transverse myelitis, and was “unable to work at this

time due to multiple areas of significant pain.” (AR 110). The FCE also found Bustetter

to be limited to 45 to 60 minutes of sitting, 5 minutes of standing, and 1 minute of walking.

(AR 112). Furthermore, Bustetter’s fine-motor skills on his right side were “impaired

bilaterally due to pain and task performance” and “impaired by 50%.” Id. Finally, the FCE

stated that Bustetter should avoid bending, squatting, kneeling, and climbing, and that he

should lift up to three pounds “rarely.” Id. In addition to the FCE, Bustetter submitted

records from visits with his neurologist Dr. Stephanie Lynn Dalton. (AR 89–107). Dr.

Dalton noted Plaintiff’s FCE from January and stated that his spinal-cord lesion had left

permanent damage and “therefore his noted functional capacity will likely be impaired

long term.” (AR 89).

       In reviewing Bustetter’s appeal, Standard asked Dr. Syna to author a report in view

of Bustetter’s additional medical records. (AR 71–81). In her report dated June 7, 2017,

Dr. Syna concluded that Bustetter was “restricted to sedentary-level activity” due to his




                                             7
cervical myelitis and gait disturbance. (AR 75). Dr. Syna also found that Bustetter had

the capacity for occasional standing and walking with the assistance of a cane and could

lift or carry five to ten pounds using one arm. Id. Furthermore, Dr. Syna concluded that

Bustetter was able to reach and finger “continuously” on the right, but only “frequently” on

the left due to carpal-tunnel syndrome. Id.

       Standard consulted with its vocational expert Mr. Petersen, who opined that, when

considering Dr. Syna’s findings, Bustetter was capable of performing the sedentary

occupations of motor-vehicle dispatcher, collection clerk, and order clerk. (AR 615).

Petersen concluded that Bustetter’s physical limitations either posed no impediment to

completion of his job requirements or could be accommodated at the workplace. For

example, he stated that “[a]ny lifting required could either be performed with one arm or

be accommodated” and “[p]ostural change could be accommodated . . . with the provision

of a sit/stand workstation.” (AR 615). Petersen also determined that Bustetter could

perform in any of the positions without having to lift more than three pounds, which was

the weight limit identified in Bustetter’s January 2017 FCE. (AR 614). Therefore, on

August 4, 2017, Standard informed Bustetter that the initial decision on his claim was

upheld and that his request for continued LTD benefits would be denied. (AR 396–401).

Once again, Standard, in its denial letter, noted that Bustetter had been diagnosed with

medical conditions (e.g. carpal-tunnel syndrome) falling under the “Other Limited

Conditions” limitation that were not considered in determining whether Bustetter was

eligible for continued LTD benefits. (AR 400). The denial letter did not include a ruling

on Plaintiff’s entitlement to continued LWOP benefits.




                                              8
       Having exhausted his administrative remedies, Bustetter initiated this lawsuit

under the Employee Retirement Income Security Act (“ERISA”), seeking review of

Standard’s decision denying his request for LTD and life-insurance benefits. (Doc. # 1).

On May 1, 2019, Standard moved for judgment on the Administrative Record. (Doc. #

46). Plaintiff simultaneously moved for summary judgment. (Doc. # 47). Each party has

submitted Responses and Replies. (Docs. # 48, 49, 50, and 51).

II.    ANALYSIS

       A.     Standard of Review

       The parties dispute the proper standard of review in this case. Bustetter argues

that the Court should employ de novo review of the administrator’s benefits decision

(Doc. # 47 at 22), while Standard argues in favor of the more deferential arbitrary-and-

capricious standard. (Doc. # 46-1 at 18–19). Ordinarily, de novo review of a decision to

deny ERISA benefits is required “unless the benefit plan gives the administrator or

fiduciary discretionary authority to determine eligibility for benefits or to construe the terms

of the plan.” Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989); accord Shy

v. Navistar Int’l Corp., 701 F.3d 523, 529–30 (6th Cir. 2012). Because the Court finds

that Standard’s denial of LTD and LWOP benefits was arbitrary and capricious, the Court

need not decide the standard-of-review issue. See Gillespie v. Liberty Life Assurance.

Co., 567 F. App’x 350, 353 (6th Cir. 2014).

       Under the arbitrary-and-capricious standard, the Court “will uphold a plan

administrator's decision ‘if it is the result of a deliberate, principled reasoning process and

if it is supported by substantial evidence.’” Balmert v. Reliance Standard Life Ins. Co.,

601 F.3d 497, 501 (6th Cir. 2010) (quoting Baker v. United Mine Workers of Am. Health




                                               9
& Ret. Funds, 929 F.2d 1140, 1144 (6th Cir. 1991) (per curiam)). Thus, the Court “must

accept a plan administrator's rational interpretation of a plan even in the face of an equally

rational interpretation offered by the participants.” Morgan v. SKF USA, Inc., 385 F.3d

989, 992 (6th Cir. 2004).

       Although the arbitrary-and-capricious standard is deferential, “it is not a rubber

stamp for the administrator's determination.” Elliott v. Metro. Life Ins. Co., 473 F.3d 613,

617 (6th Cir. 2006). Rather, the reviewing court must examine “the quality and quantity

of the medical evidence and the opinions on both sides of the issues.” McDonald v.

Western-Southern Life Ins. Co., 347 F.3d 161, 172 (6th Cir. 2003). Furthermore, the

arbitrary-and-capricious standard “does not require accepting unreasoned conclusions,”

Gillespie, 567 F. App’x at 355, and “a denial of benefits will not be upheld where there is

an ‘absence of reasoning in the record.’” Okuno v. Reliance Std. Life Ins. Co., 836 F.3d

600, 607 (6th Cir. 2016) (quoting McDonald, 347 F.3d at 173).

       B.     Group LTD Policy

       A review of the record reveals that Standard’s denial of Bustetter’s administrative

appeal was arbitrary and capricious. As part of his administrative appeal, Bustetter

submitted additional evidence to support his claim, including an FCE from January 2017,

which stated that Bustetter was “unable to work at this time due to multiple areas of

significant pain.” (AR 110–12). Bustetter also provided Standard with medical records

from his visits with his neurologist Dr. Dalton, who noted that his spinal-cord lesion had

left permanent damage and that his functional capacity would “likely be impaired long

term.” (AR 89).




                                             10
       Although the Group LTD Policy permits Standard to have a claimant examined by

a physician of its choice (AR 42), Standard chose not to do so. Instead, Standard

commissioned a report from Dr. Syna who after reviewing Bustetter’s updated medical

records, opined that Bustetter was capable of performing sedentary-level work despite

suffering from cervical myelitis and chronic radiculopathy. (AR 75). Mr. Petersen then

relied on Dr. Syna’s conclusion to find that Bustetter was capable of working in sedentary

occupations.

       As Standard correctly points out, a plan administrator may rely on the opinions of

its hired consultants and it need not “accord special deference to the opinions of treating

physicians.” Black & Decker Disability Plan v. Nord, 538 U.S. 822, 825 (2003). However,

an administrator’s reliance on non-treating physicians alone is one factor to consider in

assessing whether the administrator acted arbitrarily. Cooper v. Life Ins. Co. of N. Am.,

486 F.3d 157, 167 (6th Cir. 2007) (citing Calvert v. Firstar Fin., Inc., 409 F.3d 286, 295

(6th Cir. 2005)). Moreover, the Sixth Circuit has observed that “a plan administrator's

failure to conduct a physical examination ‘may, in some cases, raise questions about the

thoroughness and accuracy of the benefits determination.’” Cooper, 486 F.3d at 167

(quoting Calvert, 409 F.3d at 295).

       More importantly, that an administrator may rely exclusively on non-treating

physicians “does not mean that the administrator can ‘arbitrarily refuse to credit a

claimant's reliable evidence.’” Gillespie, 567 F. App’x at 353 (quoting Nord, 538 U.S. at

823). In her second review of Bustetter’s medical record, Dr. Syna devotes a mere

paragraph to discussing Bustetter’s January 2017 FCE and Dr. Dalton’s notes. (AR 74).

Like in Gillespie, where the Sixth Circuit held that the claim administrator acted arbitrarily,




                                              11
here Dr. Syna “failed even to acknowledge that [Bustetter’s] treating physicians disagreed

with [her] conclusion.” Gillespie, 567 F. App’x at 353.

       Dr. Syna must provide “at least some sort of explanation for [her] dismissal of the

conclusions of [Bustetter’s] treating physicians.” Id. In what appears to be a vague

attempt at criticizing Ms. Scholl’s findings, Dr. Syna observed that the FCE failed to

include validity testing.2    (AR 74).      Yet, “conclusory allegations” and “unsupported

statements” discrediting the opinions of a claimant’s treating physicians will not suffice.

See Cooper, 486 F.3d at 170; Kalish v. Liberty Mutual/Liberty Life Assurance Co. of

Boston, 419 F.3d 501, 508 (6th Cir. 2005). Dr. Syna fails to explain how or why the

absence of validity testing impacts the reliability of the FCE and if its lack of validity testing

was the basis for her disagreement with its conclusions. (AR 74). As such, Dr. Syna’s

blanket statement is “a mere assertion unaccompanied by any explanation” and “fails to

address the fundamental concern of [Bustetter’s] treating doctors” that he was unable to

work due to significant pain.

       To be sure, Standard in its brief lists a host of other reasons why Bustetter’s FCE

is unreliable.   For instance, Standard points out that on the FCE, Ms. Scholl lists

Bustetter’s job duties as “truck driver/farming,” implying that Ms. Scholl considered

Bustetter incapable of performing medium-level work rather than sedentary work.

(Doc. # 46-1 at 22). Furthermore, Standard asserts that “Ms. Scholl did not distinguish



2        Standard cites a number of district-court cases reviewing denials of social-security
benefits in which courts upheld the Commissioner’s decision to discount an FCE that lacked
validity testing. (Doc. # 49 at 31–32). In the ERISA context, however, “courts have reversed
benefits denials where the insurer dismissed probative clinical evidence simply for lack of validity
testing.” Barbu v. Life Ins. Co. of N. Am., 35 F. Supp. 3d 274, 293 (E.D.N.Y. 2014) (collecting
cases). Therefore, Standard may not rely solely on the absence of validity testing as a basis to
discount the FCE.


                                                12
limitations that may result from myelitis and radiculopathy from those that are caused or

contributed to by Bustetter’s Other Limited Conditions, including knee arthritis, shoulder

tendonitis, or degenerative conditions in his spine.” (Doc. # 49 at 31). Standard also

draws attention to internal inconsistencies in the FCE, such as Ms. Scholl’s statement

that Bustetter is limited to sitting for no longer than one hour but is able to drive for two

hours. (Doc. # 49 at 30–31).

       These flaws may in fact provide Standard a valid basis for disregarding the January

FCE. The problem for Standard, however, is that it failed to point out these flaws in its

administrative review, waiting instead to present them in its brief to the district court. The

Sixth Circuit has expressly rejected administrators’ attempts at post-hoc rationalizations

of their claims decisions. See Corey v. Sedgwick Claims Mgmt. Servs., 858 F.3d 1024,

1028 (6th Cir. 2017) (“Although the administrator enjoys interpretive latitude, we defer

only to its actual interpretations—it can’t issue a conclusory denial and then rely on an

attorney to craft a post-hoc explanation.”) (citing University Hosps.vV. Emerson Elec. Co.,

202 F.3d 839, 848 n.7 (6th Cir. 2000)).        As such, Standard may only rely on the

explanation it provided in the administrative record, which is insufficient to withstand

arbitrary-and-capricious review.

       Finally, what is particularly troubling about Standard’s review process in this case

is that it relied on a non-examining physician’s opinion to disregard Bustetter’s subjective

complaints of pain. The Sixth Circuit has made clear that “[b]ecause chronic pain is not

easily subject to objective verification,” it is arbitrary and capricious for a plan

administrator to rely solely on a non-examining medical consultant to determine the

severity and credibility of pain. Shaw v. AT&T Umbrella Benefit Plan No. 1, 795 F.3d 538,




                                             13
550 (6th Cir. 2015); accord Smith v. Cont’l Cas. Co., 450 F.3d 253, 263–64 (6th Cir. 2006).

Standard second-guessed Bustetter’s treating physician when it credited Dr. Syna and

Mr. Petersen’s assumption that Bustetter could perform sedentary work over Ms. Scholl’s

conclusion that Bustetter could not work at all due to his reported pain. Standard therefore

made an implicit credibility determination without physically examining Bustetter.

Accordingly, Standard’s decision-making was arbitrary and capricious. Shaw, 795 F.3d

at 550.

       C.     Group Life Policy

       Plaintiff asserts that “Standard failed to explain its basis for terminating Mr.

Bustetter’s LWOP benefits, which were not subject to a policy limitation.” (Doc. # 47 at

29). The Court agrees. To qualify for benefits under the Group Life Policy, a claimant

must show that he is “Totally Disabled,” which is defined as someone who “as a result of

Sickness, accidental Injury, or Pregnancy,” is “unable to perform with reasonable

continuity the material duties of any gainful occupation for which [he or she is] reasonably

fitted by education, training and experience.” (AR 783). In its December 15, 2016 denial

letter, Standard writes at length about why Bustetter is no longer eligible for LTD benefits

because he cannot demonstrate that he is unfit to perform “Any Occupation.” (AR 335).

Standard also expressly states in the letter that it did not factor in Bustetter’s “Other

Limited Conditions” in finding that he was not disabled under the Group LTD Policy.

Specifically, Standard states that “[t]he information in your claim file still confirms that you

have been Disabled by osteoarthritis of the left knee, tendinosis of the left shoulder and

low back pain. . . . Because [these conditions] are considered Other Limited Conditions




                                              14
as defined by the Group Policy, The Standard has applied the Disabilities Subject to

Limited Pay Periods Limitation to your claim.” (AR 335).

       Standard then provided one paragraph explaining its reason for discontinuing

Plaintiff’s LWOP benefits, stating

       Your Group Policy also provides a benefit that continues your Group Life
       insurance without payment of premium provided you meet the eligibility
       requirements. To qualify, you must be under age 60 and unable to perform
       with reasonable continuity the Material duties of Any Occupation for which
       you are suited in light of your education, training and experience. You do
       not appear to be eligible for this benefit at this time because you do not meet
       the definition of totally disabled.

(AR 335–36) (emphasis added).

       Standard’s cursory explanation for denying Plaintiff’s LWOP benefits leads the

Court to believe that it relied on its findings regarding Bustetter’s eligibility for LTD

benefits. This was improper. It is true that being unable to participate in “Any Occupation”

under the Group LTD Policy is functionally equivalent to being “Totally Disabled” under

the Group Life Policy. Compare (AR 31), with (AR 783). Yet, qualifying for LTD benefits

will often be more difficult because the Group LTD Policy is amended to include the

“Disabilities Subject to Limited Pay Periods” limitation, which caps benefits for disabilities

that are “caused by or contributed to” by certain “Other Limited Conditions.” (AR 9).

Stated differently, while Standard must consider Plaintiff’s “Other Limited Conditions” in

determining whether he is “Totally Disabled,” it may not consider his “Other Limited

Conditions” in determining whether he is unable to engage in “Any Occupation.” Standard

admitted in its denial letters that that some of Bustetter’s “Other Limited Conditions,”

including his carpal-tunnel syndrome, severe subscapular tendinosis, and osteoarthritis,

create substantial functional limitations. (AR 335, 400). Therefore, Standard did not




                                             15
make a “reasoned judgment” when it used the same rationale to deny both Bustetter’s

LTD and LWOP benefits. Elliott, 473 F.3d at 618.

       Furthermore, in its letter denying Plaintiff’s administrative appeal, Standard fails to

address at all Plaintiff’s entitlement to LWOP benefits. Standard does not argue that

Plaintiff waived his LWOP claim on appeal and it otherwise provides no explanation for

its failure to address the LWOP claim. Accordingly, Standard’s failure to discuss one of

Plaintiff’s claims in its decision on appeal was arbitrary and capricious. See Godmar v.

Hewlett-Packard Co., 631 F. App’x 397, 406 (6th Cir. 2015); Zack v. McLaren Health

Advantage, Inc., 340 F. Supp. 3d 648, 669 (E.D. Mich. 2018).

       D.     Remedy

       Having found that Standard acted arbitrarily in denying Bustetter’s claim for LTD

and LWOP benefits, the Court must now determine the proper remedy. In ERISA denial-

of-benefits cases, “courts may either award benefits to the claimant or remand to the plan

administrator.” Elliott, 473 F.3d at 621. “[W]here the problem is with the integrity of [the

plan administrator’s] decision-making process, rather than that [a claimant] was denied

benefits to which he was clearly entitled, the appropriate remedy generally is remand to

the plan administrator.” Id. at 622 (third alteration in original) (internal quotation marks

and citation omitted).

       In reviewing the record as it currently stands, the Court does not find that Bustetter

is “clearly entitled” to continued LTD and LWOP benefits. Id. Rather, Standard’s claim

determination was arbitrary and capricious because of its flawed decision-making

process, including its failure to adequately address the concerns of Ms. Scholl and Dr.

Dalton, and its erroneous application of the “Disabilities Subject to Limited Pay Periods”




                                             16
limitation to Bustetter’s LWOP claim. Accordingly, the Court remands this matter to

Standard for “a full and fair inquiry.”    Id.    “Such a remedy will allow for a proper

determination of whether, in the first instance, [Bustetter] is entitled to [continued] long-

term disability [and LWOP] benefits.” Hunter v. Life Ins. Co. of N. Am., 437 F. App’x 372,

380 (6th Cir. 2011) (second alteration in original) (quoting Elliott, 473 F.3d at 622).

       E.     Attorney’s Fees and Costs

       Both parties request that the Court award them attorney’s fees and costs. (Docs.

# 46-1 at 26 and # 47 at 29). In an action by a plan participant, the Court “may allow a

reasonable attorney’s fee and costs action to either party.” 29 U.S.C. § 1132(g)(1)

(emphasis added); accord First Trust Corp. v. Bryant, 410 F.3d 842, 851 (6th Cir. 2005).

Section 1132 “confers broad discretion on [the Court] in making an award of attorney’s

fees in an ERISA action.” Schwartz v. Gregori, 160 F.3d 1116, 1119 (6th Cir. 1998).

Furthermore, there is no “presumption that attorney[] fees should ordinarily be awarded

to the prevailing plaintiff.” Shelby Cty. Health Care Corp. v. Majestic Star Casino, LLC,

581 F.3d 355, 376–77 (6th Cir. 2009) (alteration in original) (quoting First Trust Corp. v.

Bryant, 410 F.3d 842, 851 (6th Cir. 2005)). Rather, the Sixth Circuit has established five

factors the Court must consider in determining an award of fees under ERISA:

       (1) the degree of the opposing party's culpability or bad faith; (2) the
       opposing party's ability to satisfy an award of attorney's fees; (3) the
       deterrent effect of an award on other persons under similar circumstances;
       (4) whether the party requesting fees sought to confer a common benefit on
       all participants and beneficiaries of an ERISA plan or resolve significant
       legal questions regarding ERISA; and (5) the relative merits of the parties'
       positions.

Secretary of Dep't of Labor v. King, 775 F.2d 666, 669 (6th Cir. 1985); accord Moon v.

UNUM Provident Corp., 461 F.3d 639, 642 (6th Cir. 2006). “Because no single factor is




                                             17
determinative, the court must consider each factor before exercising its discretion."

Schwartz, 160 F.3d at 1119. Because these factors are not statutory, however, they are

not dispositive. First Trust Corp. 410 F.3d at 851. “Rather, they are simply considerations

representing a flexible approach.” Id.

       As the losing party, Standard is not entitled to recover its attorney’s fees and costs

in this case. See Cattin v. Gen. Motors Corp., 955 F.2d 416, 427 (6th Cir. 1992). The

Court also finds that, on balance, the five factors identified in King weigh against an award

of attorney’s fees and costs to Bustetter.

       The first factor concerns the degree of the opposing party's culpability or bad faith.

The Sixth Circuit has repeatedly observed that “the necessary degree of culpability is not

established by the fact that a defendant has been found liable." Gard v. Blankenburg, 33

F. App’x 722, 732 (6th Cir. 2002); accord Geiger v. Pfizer, Inc., 549 F. App’x 335, 338–

39 (6th Cir. 2013). Accordingly, a remand based on an arbitrary-and-capricious denial of

benefits does not require the Court to weigh the first factor in the plaintiff’s favor. See

Geiger, 549 F. App’x at 338–39 (citing Moon 461 F.3d at 643).

       Here, although the Court held that Standard acted arbitrarily in discontinuing

Plaintiff’s LTD and LWOP benefits, its conduct did not evince a high degree of culpability

or bad faith. Regarding the denial of Plaintiff’s LTD benefits, Standard improperly relied

on its non-examining physician, who did not adequately address the opinion of Bustetter’s

physical therapist, Ms. Scholl. As mentioned, however, Standard may have had valid

reasons for discounting Ms. Scholl’s findings, but failed to flesh out those reasons in its

explanation for denying Bustetter’s claim.        Therefore, this is not a situation where

Standard “ignored overwhelming evidence of [the claimant’s] disability, and, instead




                                             18
denied [his] claim based on a theory that lacked legitimate foundation.” Heffernan v.

Unum Life Ins. Co. of Am., 101 F. App’x 99, 109 (6th Cir. 2004). Rather, Defendant may

have reached the proper conclusion regarding Plaintiff’s entitlement to LTD benefits, but

did not adequately justify its decision in the record. Accordingly, Standard’s arbitrary-

and-capricious decision to deny Plaintiff’s LTD benefits did not involve a high level of

culpability or bad faith.

       As discussed above, the Court also found that Standard erroneously applied the

“Disabilities Subject to Limited Pay Periods” limitation—which only exists in the LTD

Policy—to Bustetter’s claim for LWOP benefits under the Group Life Policy. Yet, a plan

administrator’s “erroneous interpretation of certain terms in its plan documents does not

constitute culpable conduct for purposes of determining whether to award attorney fees.”

Shelby Cty. Health Care Corp., 581 F.3d at 377 (citing Foltice v. Guardsman Prods., Inc.,

98 F.3d 933, 937 (6th Cir. 1996)). Therefore, Defendant’s arbitrary denial of Plaintiff’s

LWOP benefits does not support a finding for Plaintiff on the first factor.

       The second factor points in favor of Plaintiff, as Defendant likely has the ability to

satisfy an award of fees and costs to the Plaintiff.

       The third factor—the deterrent effect of a fee award on other plan administrators—

does not weigh in Plaintiff’s favor. “Deterrence ‘is likely to have more significance in a

case where the defendant is highly culpable’ or where ‘deliberate misconduct is in the

offing.’” Geiger, 549 F. App’x at 339 (quoting Foltice, 98 F.3d at 937). As the Court has

already found that Defendant was not highly culpable and did not act with a high degree

of bad faith, it follows that awarding attorney’s fees and costs in this case would not have




                                             19
a deterrent effect. Thus, this factor weighs against awarding fees and costs. See id. at

339.

       The fourth factor—whether the party requesting fees sought to confer a common

benefit on all participants—likewise weighs against awarding fees to Plaintiff. To prevail

on this factor, Bustetter must show that by bringing the lawsuit, he (1) “[sought] to obtain

a common benefit for all of the participants in [CEVA’s] plan” and (2) that other participants

in the plan were similarly situated. See Gaeth v. Hartford Life Ins. Co., 538 F.3d 524, 533

(6th Cir. 2008). Bustetter has not made such a showing. Therefore, this factor counsels

against awarding Plaintiff attorney’s fees and costs.

       The fifth factor concerns the relative merits of the parties’ positions. For the

reasons discussed in regard to the first, third, and fourth factors, the fifth factor weighs

against awarding fees to Plaintiff. While the Court ultimately decided in Plaintiff’s favor

on the merits, the decision was a close one. In these circumstances, a finding for plaintiff

on the fifth factor would be inappropriate, as it would lead to “a result that would essentially

require a presumption in favor of attorney's fees to the party that achieves some success.”

Geiger, 549 F. App’x at 339. Accordingly, the both parties’ requests for attorney’s fees

and costs are denied.

III.   CONCLUSION

       For the reasons stated herein, IT IS ORDERED as follows:

       (1)    Defendant’s Motion for Judgment on the Administrative Record (Doc. # 46)

is DENIED;

       (2)    Plaintiff’s Motion for Summary Judgment (Doc. # 47) is GRANTED IN

PART;




                                              20
       (3)     This matter is REMANDED to Standard Insurance Company for a full and

fair review of the denial of Plaintiff’s LTD and LWOP benefits;

       (4)     This civil action is hereby DISMISSED and STRICKEN from the Court’s

active docket; and

       (5)     A corresponding Judgment will be issued contemporaneously herewith.

       This 24th day of September, 2019.




K:\DATA\ORDERS\Ashland Civil\2018\18-1 MOO Granting in Part Plaintiff's MSJ.docx




                                               21
